Citation Nr: 0021105	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  95-08 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right knee injury with chondromalacia, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1990.  

Th current appeal arose from a September 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO denied entitlement to an 
evaluation in excess of 10 percent for residuals of a right 
knee injury with chondromalacia, a compensable evaluation for 
right hearing loss, and service connection for tinnitus.  

In September 1995 the RO, in pertinent part, granted 
entitlement to an increased evaluation of 20 percent for 
residuals of a right knee injury with chondromalacia 
effective from April 8, 1994, and affirmed the noncompensable 
evaluation for right hearing loss.  

In May 1998 the Board denied entitlement to an increased 
(compensable) evaluation for right ear hearing loss, and 
remanded the claim of entitlement to an increased evaluation 
for residuals of an injury of the right knee with 
chondromalacia to the RO for further development and 
adjudicative action.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

It is noteworthy that since the Board's remand, the veteran 
signed a power of attorney authorizing the Texas Veterans 
Commission to represent him (dated March 24, 2000).  Prior 
thereto, he had been unrepresented other than by himself.  

Moreover, other than to send his representative a copy of the 
notice to the veteran that the case was being returned to the 
Board, dated in July 2000, it is not shown that any 
representative has been a participant in any of the appellate 
review to date.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should provide the Texas 
Veterans Commission with a Statement of 
Accredited Representation in Appealed 
Case (VA Form 1-646) for completion and 
return.

3.  The RO should undertake any further 
indicated development or action in view 
of any provided statement submitted by 
the Texas Veterans Commission on behalf 
of the veteran.

If indicated, a supplemental statement of the case should be 
issued by the RO.  A reasonable period of time for a response 
should be afforded.  Thereafter, the case should be returned 
to the Board for final appellate review, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


